Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered September 8, 2006, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant resolved a two-count indictment by pleading guilty to criminal possession of a weapon in the third degree. County Court thereafter sentenced defendant in accordance with the plea agreement to 1 to 3 years in prison. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to *887be pursued on appeal. After review of the record, including defendant’s pro se submission, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Mercure, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.